200 S.W.3d 565 (2006)
John W. CONNORS, Appellant,
v.
ARNOLD MUFFLERS, INC., Respondent.
No. ED 87349.
Missouri Court of Appeals, Eastern District, Division Three.
September 5, 2006.
Michael C. Margherio, Laura C. Wagener, Saint Louis, MO, for respondent.
Robert H. Sihnhold, Saint Louis, MO, for appellant.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
John Connors appeals the judgment denying him permanent total disability and future medical expenses on his workers' compensation claim. The Labor and Industrial Relations Commission ("Commission") found that Connors was permanently partially disabled because he was able to compete on the open labor market. It also found that no evidence conclusively established his future medical care needs flowed from his work related injury. We have reviewed the parties' briefs and the record on appeal. The judgment of the Commission is supported by substantial competent evidence. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment under Rule 84.16(b).